PER CURIAM.
Appellant, in September, 1918, was tried and convicted of the crime of assault with intent to commit murder. From the judgment of conviction he appealed, and on May 24, 1919, caused the record to be filed in this court.
He has made no further appearance. On March 19, 1920, the Attorney General moved the court to order the case submitted upon the record, which motion was granted. An examination of the record has been made, from which we conclude that substantial justice has been done.
The judgment is therefore affirmed.